Woodward, J.:
Sarah J. Newton died intestate on the 6th day of September, 1910, leaving as her only heirs at law and next of kin two brothers, John Dunn, who resides in Canada, and William Dunn of Cortland. Arthur T. Dunn, administrator, is a son of William Dunn. On the last day in the afternoon of the time fixed by the notice to creditors for the presentation of accounts, the plaintiff’s intestate, Cynthia J. Dunn, presented a claim for $2,600 against the estate of Sarah J. Newton for services alleged to have been rendered during a period from September, 1904, to July 28,1910, in keeping house, nursing and caring for the intestate and her mother. These alleged services do not appear to have been continuous; indeed, it is not claimed that they were; but Mrs. Dunn appears to have responded to every call made upon her by Mrs. Newton, and there is evidence from which it may be found that there was an intention on the part of Mrs. Newton to compensate Mrs. Dunn for these services. Mrs. Dunn was the widow of a brother of Mrs. Newton, and the brother died before any of the services were rendered. Mrs. Dunn appears to have been obliged to *905work for a living; appears to have been employed at various places, never making her home with Mrs. Newton except when she was there at the request of the latter and aiding in the care of Mrs. Newton’s mother, a bed-ridden old lady, requiring great care; and, while the evidence is not entirely satisfactory, the case appears to have been intelligently tried before a referee of discriminating judgment, and under all the circumstances we are persuaded that the ends of justice will be best served by affirming the judgment. The judgment appealed from should be affirmed, with costs. Judgment unanimously affirmed, with costs.